 CEMENT MASONS UNION 337Cement Masons Union Local 337, Operative Plaster-ers' and Cement Masons' International Associationof the United States and Canada,AFL-CIOandCalifornia Association of Employers.Case 20-CC-1014May 4, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND BROWNOn December 8, 1970, Trial Examiner Henry S.Salim issued his Decision in this case, finding that theRespondent had engaged in and was engaging in cer-tain unfair labor practices and recommending that itcease and desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondent filed exceptionsand a supporting brief, and the General Counsel filedlimited exceptions and accompanying briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent Cement Masons Union Local 337, OperativePlasterers' and Cement Masons' International Associa-tion of the United States and Canada, AFL-CIO, itsofficers, agents, and representatives, shall take the ac-tion set forth in the Trial Examiner's recommendedOrder.'IAs we are satisfied that the handbilling in this case was inextricablylinked with the unlawful picketing, we find it unnecessary to pass on whetherthe handbillmg would independently violate the Act if conducted undercircumstances disassociated from other proscribed activityIIn fn 37 of the Trial Examiner's Decision substitute "20" for "10" days.261TRIAL EXAMINER'S DECISIONISSUEHENRY S. SAHM, Trial Examiner: This 8 (b)(4)(ii)(B) pro-ceeding involves a real estate development project where newhomes are offered for sale which was picketed by RespondentUnion on weekends when no construction employees wereworking, and there is no evidence of interruption with deliv-eries.The placards carried by the pickets read: "I am a Ce-ment Mason Union Handbiller - Please take myHandbill."These handbills stated: "To Consumers Only: Please do notpurchase these homes. The General Contractor constructedthese home using persons to perform Cement Masons' workbelow standards established by Cement Masons in this area."STATEMENT OF THE CASEThis case, heard at Monterey, California, on September 17and 18, 1970,' pursuant to a charge filed the preceding June4, and a complaint issued on July 15, involves alleged viola-tions of Section 8(b)(4)(ii)(B) of the Act which prohibits aunion from threatening, restraining, or coercing secondaryemployers, where an object of such conduct is to force orrequire a secondary employer to cease doing business with theprimary employer.Upon the entire record, and after due consideration of thebriefs filed by General Counsel and by the Respondent Unionon October 26, there are hereby made the following:FINDINGS OF FACTITHE BUSINESS OF THE COMPANY AND THE LABORORGANIZATION INVOLVEDHoward H. Whitney, an individual proprietor, does busi-ness as a general contractor in the building and constructionindustry with an office in Marina, California. Ted Shuler isalso an individual proprietor doing business as Shuler Invest-ments, with an office in Monterey, California, and is engagedas a developer and builder of homes and apartment houses.Whitney has been engaged as a general contractor byShuler working on the construction of a group of single-dwelling tract homes known as Oak Hills, near Castroville,California.During the past year, Whitney has performedservices for Shuler at the Oak Hills project valued in excessof $50,000. During the same period of time, Shuler has re-ceived in excess of $500,000 from the retail sale of homes.Shuler, during the past year, also has received goods valuedin excess of $50,000 for use on the Oak Hills project from H& H Supply Co., Seaside, California, which goods wereshipped directly to H & H Supply Co. from outside Cali-fornia.As general contractor for the Oak Hills project, Whitneysubcontracted certain portions of the work to seven contrac-tors,who are named in the complaint.'It is found that Whitney and Shuler are each employersengaged in commerce or in operations affecting commercewithin the meaning of Section 2(6) and (7) of the Act. It isfound, therefore, that jurisdiction over this matter is war-ranted.'IExcept where otherwise indicated, all other dates herein refer to theyear 1970.IMarina Carpet, named in the complaint,was deleted from the list ofsubcontractors by agreement of the parties'SM. Kisner, et al.,131 NLRB 1196, 1198-1200,S,meons MailingService,122 NLRB 81, 85,McAllisterTransfer,Inc.,110 NLRB 1769,1771-72.190 NLRB No. 46 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDCement MasonsUnion, Local 337,Operative Plasterers'and Cement Masons' International Association of the UnitedStates and Canada,AFL-CIO,herein called the Union, is alabor organization within the meaning of Section2(5) of theAct.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The TestimonySince May 2, 1970, the Union has picketed the Oak Hillsproject owned by Shuler, where Whitney, the general con-tractor, is constructing a group ofsingle-dwelling tract homesfor Shuler.' The picketing occurred on public property, at theonly entrance to the Oak Hills development, on Saturdaysand Sundays, when no employees of Whitney or the subcon-tractors were working at the project, but when approximately80 percent of the customers examine these homes whichShuler offers for sale.It isundisputed that Respondent mem-bers walked back and forth immediately in front of the en-trance to the Oak Hills project with placards which read:'I am aCement MasonUnion HandbillerPlease takeMyHandbillThe Respondent Union's pickets also began to distributehandbills on or about August 15 which read:'Respondent's counsel appears to take issue with characterizing what theUnion's representatives were doing as "picketing" when they walked backand forth before the entrance to the housing project holding in their handsa placard upon which was written certain words and distributingleaflets. SeeExh. 2 and 3 which are handbills and pictures of the Union's representativestaken in front of the housing project. In this regard, theDictionary of LaborLaw Terms,2d Ed. 1953, p. 94, Commerce Clearing House,defines a"picket" as "one who patrols a place of business to publicize the existenceof a labor dispute, a union's desire to represent the employees, or the factof non-union working conditions." The same source defines "picketing" as:"Patrolling by pickets ... Publicity picketing is intended to indicate to thepublic theexistenceof a labor dispute; it has been distinguished by theUnited States Supreme Court from signal picketing, the intent of which isto persuade other union members to leave their work or to refuse to enterthe premises." SeeN.L.R.B. v. Local 182, International Brotherhood ofTeamsters,314 F.2d 53, 57-58 (C.A.2); Local 802, Teamsters v. Wohl,315U.S. 769;Lumber and Sawmill Workers Local Union, No. 2797,156 NLRB388; 69 Yale L.J. at 1397-98.'The record is not clear as to the exact dates handbilling commenced andpicketing started. Respondent's counsel stated, "That at no time were thesesigns carried without that same person carrying with him and offering toconsumers a handbill which has already been introduced into evidence. Andthat this activity occurred subsequent to August 15, 1970." At the hearing,the General Counsel amended his complaint by adding subsection (b) to par.VI which reads as follows: "Since on or about August 15, 1970, Respondenthas picketed the Oak Hills project with a signreading asfollows: 'I am acement mason handbiller, please take my handbill."' Although it does notappear in the transcript, General Counsel in his brief "invite[s]" the TrialExaminer to take administrative notice of a temporaryinjunctionissued onJuly 29, 1970, in Civil No. C-70-1518 GSL, by the United States DistrictCourt for the Northern District of Californiaagainst theRespondent. Itwould appear General Counsel alleges that the handbilling commenced onMay 2 (par. VI (a) of the complaint) and continued until enjoined on July29 when Respondent "picketed," beginning on August 15, with a sign read-ing: "I am a cement mason union handbiller. Please take my handbill." (G.C. Exh. 2) In any event, these dates have no effect on the substantiveaspectsof this proceeding.TO CONSUMERS ONLY:Please do not purchase these homes. The GeneralContractor constructed these homes using personsto perform Cement Masons's work below standardsestablished by Cement Masons' Unions in this area.It was stipulated that at no time did the Union make anyoral or written demands of Whitney or his subcontractors forrecognition, nor was any effort made to organize the con-struction employees working at Shuler's Oak Hills housingproject. In this regard, however, the General Counsel con-tends,inter alia,that the carrying of thesesignsby the picketswas a form of communication to Whitney, the subcontrac-tors, and their employees.Howard H. Whitney, general contractor for the Oak Hillsreal estatesingle-dwelling project, owned by Ted Shuler, tes-tified that these homes first went on sale in July of 1967.Shuler also has constructed other projects where he has notemployed Whitney as a general contractor. Whitney employsapproximately twelve men on the Oak Hills project, all ofwhom belong to the Peninsula Craftsmen and Workers Un-ion with whom Whitney has a collective-bargaining agree-ment covering the wages, hours, and conditions of employ-ment of those employees. Whitney has subcontracted certainportions of the work on the project to seven employers, all ofwhom are named in the complaint.' The craftsmen on theproject represented by Whitney's twelve employees are car-penters, laborers, cement finishers, brickmasons, hod carri-ers, and operating engineers.Whitney has no financial interest in Shuler Investments.He has a contract with Shuler whereby he works for Shulerunder a "cost-plus" arrangement which Whitney described asbeing "a contractor's price plus a contractor's fee." He doesnot receive any percentage of the profits Shuler makes on thesale of houses, and all losses, if any, are borne by Shuler.Whitney has exclusive control over labor relations, hiring hisemployees, and selecting the subcontractors, including whathe pays his employees and the subcontractors. On cross-examination,Whitney testified that he arranges for the pur-chase of all building materials and when suppliers and materi-alsmensubmit their bills to him, they are first approved byhim and then forwarded to Shuler for payment. The onlything Whitney supplies is the labor. It is found that Whitneyand Shuler are independent and separate persons, each enti-tled to the protection of Section 8(b)(4)(ii)(B).Whitney's employees work 40 hours a week, receive timeand a half for overtime, and doubletime for holidays. He payshis journeymen cement masons $6.50 an hour and his twocement foremen $7.00 and $7.20 respectively, and they re-ceive, in addition, an annual vacation bonus of $500.00. Whit-ney's collective-bargaining agreement with the PeninsulaCraftsmen and Workers Union provides that his journeymenand foremen shall receive certain health and welfare benefitswhich amount to an additional 33 cents an hour, which repre-sents his contribution to the union fund. There is no provisionfor pensions, vacation pay, or holidays.When Whitney was asked if he had any pressure exertedon him to cease doing business with Shuler, he answered: "Ifeel that with the use of a picket out there and the housesdon't sell, then I would say that the picket would be directedat me, because Mr. Shuler undoubtedly is not going to keepme on as his general contractor."Phillip G. Nelson, business representative of the Respond-ent, testified that the cement mason members of his Unionwho have journeyman status receive a basic hourly wage of$5.62, and health and welfare benefits which amount to an'See fn.2. CEMENT MASONS UNION 337additional 36 cents per hour and also pension paymentswhich break down to an additional 75 cents an hour or a totalof $6.73. They work an 8-hour day with double pay for workperformed before 8 a.m. and time and a half for overtime upto 2 hours after which they receive doubletime. Foremenreceive 50 cents an hour above the highest paid journeymenon the job. Cement masons working on scaffolds receive anhourly premium of 25 cents over the scale, as do those work-ing with"onerous materials"such as magnesite,magnesium,etc.When Nelson was asked on cross-examination if the payreceived by Whitney's cement masons was, as stated in theUnion's leaflets, "below standards established" in the area bythe Respondent Union, he equivocated and argued with theGeneral Counsel's representative contending that Whitneywas paying his cement masons substandard wages. When hewas asked if he determined this on an independent investiga-tion of his own or from inquiring of Whitney what he paidhis cement masons, he tacitly acknowledged he had not inves-tigated or spoken to Whitney. When pressed, he resorted topurposeful obscurity, and taking refuge in the ambiguousstatement that, "It is common knowledge," and he "heardthis from a number of people in the union hall, also." Finally,after much evasion, Nelson testified: "I did not contact Mr.Whitney personally. I did not contact the union personally.But it is common knowledge ... the wages." When Nelsonwas asked if he would have picketed the Oak Hills projecteven if Whitney was paying his cement masons more than theRespondent Union's members received, his unresponsive an-swer reads: "Put a picket or not on the job, and I-at this time,I couldn't make a determination like that. You're asking mea question that I can't really answer because we don't go outand just throw up picket lines." He concluded this phase ofhis testimony by stating that in addition to substandardwages, another reason he decided to picket the project wasbecause, "We didn't believe that the work is up to our, whatwe put out here as journeymen cement masons."At one point in his testimony, Nelson stated that Whitney'scement masons' hours of work are substandard to those ofRespondent Union and at another point, he appeared to con-tradict himself when he testified that he never said he believedthe hours Whitney's employees work are substandard. Healso complained that the working conditions of Whitney'scement masons were substandard to that of Respondent Un-ion because the Union representing Whitney's employees didnot have an apprenticeship plan.Nelson concluded his testimony by stating that his purposein picketing the Shuler housing development was "To bringup the standards. To me, it's immaterial as to what union itis aslong as the standards are up. That's about it."B.DiscussionSection 8(b)(4)(ii)(B) of the Act makes it an unfair laborpractice for a union "to threaten, coerce, or restrain anyperson ... "where an object thereof is:forcing or requiring any person to cease using, selling,handling, transporting, or otherwise dealing in the pro-ducts of any other producer, processor, or manufacturer,or to cease doing business with any other person ...A proviso to Section 8(b)(4) adds:That for the purposes of this paragraph (4) only, nothingcontained in such paragraph shall be construed to pro-hibit publicity, other than picketing, for the purpose oftruthfully advising the public, including consumers andmembers of a labor organization, that a product or pro-ducts are produced by an employer with whom the labororganization has a primary dispute and are distributedby another employer, as long as such publicity does not263have an effect of inducing any individual employed byany person other than the primary employer in thecourse of his employment to refuse to pick up, deliver,or transport any goods, or not to perform any services,at the establishment of the employer engaged in suchdistribution.The Supreme Court, inN.L.R.B. v. Servette, fnc., "andN.L.R.B. v. Fruit and Vegetable Packers, Local 760,8 laiddown the principles for applying these provisions. InFruitand Vegetable Packers(also referred to herein as"TreeFruits'),the union, in furtherance of a dispute with somefruit packers, picketed retail stores with signs requesting theconsuming public not to purchase apples obtained from thosepackers. The Board, finding that the picketing tended tothreaten or restrain the neutral stores for an object of forcingthem to cease doing business with the disfavored packers,held that the picketing violated Section 8(b)(4)(ii)(B) of theAct. The Supreme Court set aside the Board's order.The Court, being of the view that a ban on all peacefulconsumer picketing at secondary sites would raise a seriousconstitutional question, examined the legislative history ofthe 1959 amendments to Section 8(b)(4) with great care andconcluded that it merely reflected a congressional intentionto proscribe such picketing where it was designed "to per-suade the customers of the secondary employer to cease trad-ing with him," and not where it was "directed only at thestruck product."'The Court added:When consumer picketing is employed only to per-suade customers not to buy the struck product, the un-ion's appeal is closely confined to the primary dispute.The site of the appeal is expanded to include the prem-ises of the secondary employer, but if the appeal suc-ceeds, the secondary employer's purchases from thestruck firms are decreased only because the public hasdiminished its purchases of the struck product. On theother hand, when consumer picketing is employed topersuade customers not to trade at all with the second-ary employer, the latter stops buying the struck product,not because of a falling demand, but in response to pres-sure designed to inflict injury on his business generally.In such case, the union does more than merely follow thestruck product; it creates a separate dispute with thesecondary employer.10Nor, in the Court's view, was a congressional intention toproscribe all consumer picketing at secondary sites shown bythe circumstances that the proviso to Section 8(b)(4) privi-leged "publicity, other than picketing," but made no allow-ance for picketing confined to the product in dispute. TheCourt stated:"The proviso indicates no more than that the Senate con-ferees' constitutional doubts led Congress to authorizepublicity other than picketing which persuades the cus-tomers of a secondary employer to stop all trading withhim, but not such publicity which has the effect of cut-ting off his deliveries or inducing his employees to ceasework. On the other hand, picketing which persuades thecustomers of a secondary employer to stop all tradingwith him was also to be barred.'NLR.B v Servette, Inc,377 U S 46.N L R B. vFruit and Vegetable Packers &Warehousemen, Local760, 377 U S 58.'Id. at 6310Id.at 72" Id.at 70-71. 264DECISIONSOF NATIONALLABOR RELATIONS BOARDInServiette, supra,the union, in furtherance of its disputewith a wholesale distributor of specialty merchandise, re-quested the managers of certain food chains to discontinuehandling goods supplied by Servette. The managers werewarned that handbills asking the public not to buy the itemsdistributed by Servette would be passed out in front of storeswhich refused to cooperate,and in some cases handbills werein fact passed out. The Supreme Court, reversing the decisionof the Court of Appeals for the Ninth Circuit," sustained theBoard's dismissal of the unfair labor practice complaint. TheCourt held that the requests to the store managers were notbarred by subparagraph (i) of Section 8(b)(4), for that provi-sion merely interdicted the inducement of employees to with-hold employment services and not the inducement ofmanagerial personnel to make a management decision."The Court further held that the handbilling, and thethreats to handbill, did not constitute threats, coercion, orrestraint barred by subparagraph (ii) of Section 8(b)(4), forsuch activity was protected by the publicity proviso. Reject-ing the Ninth Circuit Appellate Court's view that the provisowas inapplicable because the union's dispute was with awholesaler and not the manufacturer, the Supreme CourtStated:14The proviso was the outgrowth of a profound Senateconcern that the unions' freedom to appeal to the publicfor support of their case be adequately safeguarded.. It would fall far short of achieving the basic purposeif the proviso applied only in situations where the un-ion's labor dispute is with the manufacturer or proces-sor.... There is nothing in the legislative history whichsuggests that the protection of the proviso was intendedto be any narrower in coverage than the prohibition towhich it is an exception, and we see no basis for atribut-ing such an incongruous purpose to Congress.In sum, the Supreme Court decisions inFruit and Vegeta-ble PackersandServettehold that Congress moved withextreme caution and drew careful lines in interdicting unionappeals to the consuming public to aid it in its dispute witha primary employer. That is, even though such appeals occurat a secondary site and thus may tend, in a very real sense,to exert economic pressure on neutral employers to ceasedoing business with the primary employer, not all such ap-pealsfallwithin the ban of Section 8(b)(4)(ii)(B). First, adistinctionmust be drawn between appeals to consumerswhich merely call for a boycott of the primary employer'sgoods, and those which call for a more widespread boycott.The former type of boycottappeals, whether madeby picket-ing or by other means, does not constitute a threat, coercion,or restraint within themeaningof subparagraph (ii) of Sec-tion 8(b)(4). Second, with respect to consumer boycott ap-peals which are not limited to the primary employer's goods,a distinction must be drawn between appeals made by othermeans, such as oral requests and handbilling. Such "broad"appeals constitute a threat, coercion, or restraint within themeaning of subparagraph (ii) of Section 8(b)(4) and, if madeby picketing, the picketing would be unlawful (assuming thesecondary object proscribedin (B) isfound); however, if"publicity" other than picketing be used, the activity is savedfrom the ban of Section 8(b)(4)(ii)(B) by the publicity provisoto that Section (absent an interference with deliveries).A recent Board decision involving consumer picketing isAmerican Bread Company,170 NLRB No. 19, where theBoard held the union whose truck delivery members werepicketing three restaurants in an effort to conduct consumerpicketing aimed at the struck product, bread, to be unlawful.The Board reasoned that the product was so intertwined withthe restaurant's entire business that the appeal to the publicwas to cease doing business with the secondary employergenerally. The union contended that its action constitutedconsumer picketing, as the bread, like any other foodstuffpurchased by a restaurant, lost its identity when served tocustomers. The Board held, however, that the picketing inreality was an effort by the union to force restaurants to ceasebuying the employer's bread. Inasmuch as the restaurants didnot retail the bread but served it to their customers as partof a meal for consumption on the premises,the customer ishardly in a position, stated the Board,to choose the bread hewill consume,as a customer in a retail store isable to do. TheBoard reasonedthat, "The customerin a restaurant eithertakes the meal as offered, or goes elsewhere for a meal. Thus,it appears, the bread, like any other foodstuff purchased bya restaurant,loses its identity when served and becomes apart of the restaurant's product which is offered to its custom-ers." In effect, the picketing,found the Board,was a violationof 8(b)(4)(ii)(B) because the picketing in reality was an effortby the union to induce customers not to eat in these restau-rants in order to force the restaurants to cease buying theemployer's bread.The court of appeals affirmed the Board, holding that sincethe bread is integrated into most of the food served in therestaurants, in reality the union is asking the public to boycottthese neutral restaurants, which is an illegal secondary boy-cott."InN.L.R.B. v. Twin City Carpenters District Council, 422F.2d 309 (C.A. 8),the court found that a union violatedSection 8(b)(4)(ii)(B) of the Act by picketing a general hous-ing contractor who purchased cabinets from a manufacturerwhose employees were represented by a union to which thepicketing union objected. The court held that the picketingconstituted an appeal to prospective customers to boycott thecontractor's houses generally as a means of coercing the gen-eral contractor to cease doing business by not buying themanufacturer's cabinets, which was an illegal boycott. Thecourt rejected the union's contention that the picketing was"inept and desultory," stating:We think it immaterial that the Union neglected ordeclined to engage in more consistent picketing activityat all of [general contractor's] construction sites. Anappeal of the kind made by the Union requesting thatcustomers, whether few or many, generally boycott [gen-eral contractor] falls within the statutory ban.16The Board had found in theTwin Citycase that the union'spicketing of the general contractor constituted an unlawfulappeal to prospective customers to boycott the general con-tractor's houses generally as a means of coercing the generalcontractor to cease doing business with its cabinet supplier."The Board concluded that the union's conduct violated Sec-tion 8(b)(4)(ii)(B) of the Act by picketing the contractor'shousing projects, despite the union's contention that the pur-pose of the picketing was informational, because the picketingconstituted an appeal to prospective customers to boycott thecontractor's houses with an object of forcing the contractorto cease buying cabinets from a supplier whose employeeswere represented by another union. The union's appeal to thepublic at the secondary site not to tradeat allwith thesecondary employer, held the Board, goes beyond goods ofthe primary employer and seeks the public's assistance inforcing the secondary employer to cooperate with the union" 310 F.2d 659." American Bread Company v. N.L.R.B.,411 F.2d 147, 154 (C.A. 6)." 377 U.S. at 49-54.'N.L.R.B. v. Twin City Carpenters District Council,422 F.2d 315.°377 U.S. at 55." TwinCity Carpenters District Council.167 NLRB 1017, fn. 1. CEMENT MASONS UNION 337in itsprimary dispute. This, found the Board,was illegal asit constituted an appeal to prospective customers to boycottthe contractor's houses generally asa meansof coercing himnot to buy from the cabinet manufacturer.To the same effect is the District of Columbia Court ofAppeals opinion inHonolulu Typographical Union,"affirm-ing 167 NLRB 1030," and citing with approval the Board'sdecision inAmerican Bread Company, supra.The CircuitCourt of Appeals sustained a Board finding that respondentunion therein violated Section 8(b)(4)(ii)(B) of the Act bydistributing handbills and picketing several neutral establish-ments in an attempt to induce customers to cease purchasingthe products sold at those establishments which were adver-tised in a newspaper with which respondent union had aprimary dispute. The Court held that so long as the union'spicketing merely urges consumers to cease purchasing theprimary product, it is not proscribed, but when it urges themto cease their patronage of the secondary employerin toto,and the product is one that permeates the entire business ofthe secondary seller, then it becomes an unlawful boycott.The Court distinguished theTree Fruitscase,stating:"The Board ... has interpretedTree Fruitsto be inap-plicable where the struck "product" has become an inte-gral part of the retailer's entire offering, so that theproduct boycott will of necessity encompass the entirebusiness of the secondary employer.TheHonolulucase is analogous to the proceedings at barin that the Respondent Union's picketing appeals to prospec-tive customers of Shuler to boycott Shuler's houses, a productwhich "permeates" his entire business generally,as a meansof coercing Shuler to cease doing business with Whitney."InCascade Employers Association, Inc.,163 NLRB 33,enforcedper curiam22the Board held that consumer picketingof completed buildings with placards proclaiming that thebuildings had been built under substandard conditions by anonunion contractor was violative of Section 8(b)(4)(ii)(B) ofthe Act. The Board found that even if the picketing wereregarded as an appeal for a consumer boycott of the buildingsas being a"product" of the primary employer, it encom-passed the entire business of the neutral secondary employers.Thus, it held, an object of the picketing was to force andrequire the building owners to refrain from using the nonun-ion contractor for any future construction and to serve noticeon others of retaliatory consequences of doing business withthe nonunion contractor. The Board stated, at page 36:The picketing here cannot be said to have had any rea-sonably direct thrust against the primary employer..Even assuming,arguendo,that identification of thebuilding as the subject of the dispute created an appealfor a consumer boycott of the so-called "product" of theprimary employer, such a product boycott would ofnecessity encompass the entire business of the neutraloccupant's premises and, therefore, the entire business ofthe secondary employer, and must be said to be "em-ployed to persuade customers not to trade at all with thesecondary employer" and "designed to inflict injury on" HonoluluTypographical Union, No. 37 v N.L R.B.,401 F 2d 952" HonoluluTypographical Union, No. 37, AFL-CIO,167 NLRB 1030The Board held that thepicketing of four restaurants located in a shoppingcenter, in an attempt to induce customers to cease patronizing them, wasa violation as the restaurants advertisednot their products but theirentirebusinessMember Jenkins dissenting held,inter aha,that unions should bepermittedto follow all products advertisedin a newspaper.10HonoluluTypographicalUnion,No. 37 v NL R.B.,401 F 2d 952,955.See fn 31" N.L.R B.v.Salem BuildingTrades Council,388 F.2d 987 (C.A. 9).265his business generally." [CitingN.L.R.B. v. Fruit &Vegetable Packers (Tree Fruits),377 U.S. 58 at 72.]Inasmuch as the instant picketing was not sufficientlyidentified with, or limited to, the operations of the pri-mary employer to constitute primary activity, but wasdesigned to inflict injury on the secondary employers'businesses generally, for an object of forcing or requiringneutral employers to ... cease using the services or do-ing business with the primary employer, we find thatRespondent did threaten, restrain, and coerce the neu-tralemployerswithinthemeaningofSection8(b)(4)(ii)(B)of the Act. [CitingAlton-Wood RiverBuilding and Construction Trades, et al.,154 NLRB982.]C. ConclusionsSection 8(b)(4)(ii)(B) sets forth a narrow proscriptionagainst a specific means-secondary picketing-designed toachieve a clearly defined unlawful object, that of forcing orrequiring neutral employers to cease doing business with anyother person. "The impact of the Section [is] directed towardwhat is known as the secondary boycott whose `sanctionsbear, not upon the employer who alone is a party to thedispute, but upon some third party who has no concern init."23The Congressional objective in enacting Section 8(b)(4)was to shield "unoffending employers and others from pres-sures in controversies not their own,"24 and to "reduce theimpact of labor disputes by expanding the protection affordedby this Section."25Although no employees refused to work because of thepickets and their distribution of leaflets at the entrance to theOak Hills project,it isfound, nevertheless, that these activi-ties by the Respondent Union members constituted a re-straint upon those seeking to view the homes offered for saleby Shuler. Those who came to examine the homes, it is appar-ent,were potential buyers of these homes. Under such cir-cumstances, the conduct described above, for the reasonshereinafter explicated, neither constitutes publicity "for thepurpose of truthfully advising the public ... " within the pur-view of the proviso to Section 8(b)(4), nor did Congress, asevidenced by the legislative history, intend to encompass suchconduct within the immunizing proviso.Moreover, it is questionable that Respondent's assertion inits handbills that "The General Contractor constructed thesehomes using persons to perform Cement Masons' work belowstandards established by Cement Masons' Unions in thisarea," is a truthful representation. Based upon the testimonyof Nelson, the Union's business representative, and Whitney,the general contractor, it appears that the handbills were notonly misleading but untrue when it stated therein that Whit-ney's cement masons were paid wages "below standards es-tablished by Cement Masons' Unions in this area."26 Underthe Board'sStateMartdecision, 166 NLRB at 818, onlywages and fringe benefits may lawfully be the thrust of areastandards picketing. In comparing Whitney's employees' paywith that of members of the Respondent Union, it is foundthatWhitney pays $6.83 an hour while Respondent's mem-bers receive approximately $6.73 an hour. Accordingly, thismisinformation cannot be considered within the purview andprotection of the publicity proviso of Section 8(b)(4), particu-" International Brotherhood ofElectrical Workers v NL R.B.,181 F 2d34, 37, citingLocal 761,InternationalUnion of ElectricalWorkers v.N.L.R B.,366 U S 667, 556, 672" N.L.R.B.vDenver Building Council,341 U.S. 675" Los Angeles Newspaper Guild, Local 69 (Hearst Corp),185 NLRB No2526Cf NewYork Times Co v Sullivan,376 U.S. 254. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDlarly so when it is considered that Nelson made no personaleffort to ascertain if his accusation that Whitney paid sub-standard wages were true. It is not too unreasonable an infer-ence to conclude from Nelson's willful neglect to ascertainthe truth that these inaccurate handbills were issued withknowledge of, or reckless disregard for, the truth.21 It isfound, therefore, that the Respondent Union's handbillingwas not privileged under the "publicity" proviso of Section8(b)(4).Furthermore, there was a direct appeal made to customers"not [to] purchase these homes," so that there was a directeconomic threat to Shuler, a neutral, with the objective ofcausing him not to do business with Whitney." Also, theRespondent engaged in picketing and handbilling for an ob-jective proscribed by the Act, with the purpose and intent tothreaten, coerce, or restrain within the purview of Section8(b)(4)(ii)(B) as hereinafter explicated, not only Shuler, whohad no dispute with the Union, but also the subcontractors,with the object of forcing all of them, including Shuler, tocease doing business with Whitney.Thus, inTree Fruits, supra,the Court stated:29. that [the legislative history of the amendments toSection 8(b)(4)] does not reflect with the requisite claritya Congressional plan to proscribe all peaceful consumerpicketing at secondary sites, and particularly, any con-cern with peaceful picketing when it is limited, as here,to persuading Safeway customers not to buy WashingtonState apples when they traded in the Safeway stores. Allthat the legislative history shows in the way of an "iso-lated evil" believed to require proscription of peacefulconsumer picketing at secondary sites, was its use topersuade customers of the secondary employer to ceasetrading with him in order to force him to cease dealingwith, or to put pressure upon, the primary employer.This narrow focus reflects the difference between suchconduct, and peaceful picketing at the secondary sitedirected only at the struck product. In the latter case, theunion's appeal to the public is confined to its disputewith the primary employer, since the public is not askedto withhold its patronage from the secondary employer,but only to boycott the primary employer's goods. Onthe other hand, a union appeal to the public at the sec-ondary site not to trade at all with the secondary em-ployer goes beyond the goods of the primary employer,and seeks the public's assistance in forcing the secondaryemployer to cooperate with the union in its primarydispute.Thus, the teaching of Board and Court decisions is that aviolation of the Act occurs when a struck product is somerged with other products that the only way for a customerto boycott the struck product is to cease patronizing thepicketed place of business. Accordingly,it isfound that Re-spondent's picketing of Shuler's houses was intended to causepotential buyers to cease entirely their patronage of Shuler,the secondary employer. Therefore, the Respondent's picket-ing appeal to consumers not to purchase Shuler's homes is,realistically, the traditional "do not patronize" this housingproject. This conclusion accords with the Board's interpreta-tion of the Supreme Court'sTree Fruitsdecision, supra, hold-ing it to be inapplicable where the struck "product" hasbecome an integral part of the seller'sentireoffering,so that" HonoluluTypographical Union, No. 37, AFL-CIO, supra,167 NLRB1030, 1032.See 2620." N.L.R.B. v. Fruit and Vegetable Packers, supra,63.the product boycott will of necessity encompass the entirebusiness of the secondary employer."Then too, there must be borne in mind the distinctionbetween a limited and a total boycott: When the picketingappeal to consumers is expanded to request a total boycott ofthe secondary seller, this is an unfair labor practice as herethere exists a type of pressure that spreads to and disrupts hisentire business. Likewise, in the instant situation, the picket-ing by Respondent at the Oak Hills project urged potentialbuyers not to buy the "struck product"-in this case, thehomes constructed by Whitney and his subcontractors forShuler, the neutral, or secondary seller. This concept must beconsidered in the context of the "struck product" having beenso merged into Shuler'sbusiness,which is the sale of oneproduct only, namely, houses, so that an appeal to the con-sumer or buyer not to purchase Shuler's homes is tantamountto urging a boycott of his entire business. Thus, the picketingand handbilling by Respondent resulted,in its legal inci-dence, in a total boycott of Shuler's business, a violation ofSection 8(b)(4)(ii)(B) of the Act."IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent,as set forth in Section IIIabove, occurring in connection with the operations of theprimary employer and of the secondary employers describedin Section I and Section III above,have a close,intimate, andsubstantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent Union has violatedSection 8(b)(4)(ii)(B) of the Act, as set forth above, it shallbe recommended that it cease and desist from such conductand take certain affirmative action designed to effectuate thepolicies of the Act.Upon the foregoing findings of fact and the record in thecase, there are hereby made the following:CONCLUSIONS OF LAWBy the conduct of its pickets (in attempting to persuade thepublic not to patronize Shuler) and its handbilling, Respond-ent engaged in a campaign designed to threaten, coerce, andrestrain customers of Shuler with an object of forcing orrequiring Shuler to cease doing businesswithWhitney, inviolation of Sections 8(b)(4)(ii)(B) and 2(6) and (7) of theAct.J210Accord:American Bread Company,170 NLRB No. 19." In Tree Fruits,theSupreme Court reasoned that while Sec.8(b)(4)(ii)(B) outlaws picketing of all products handled by a secondaryemployer, Congress had not, with"requisite clarity," evidenced an intentionto prohibit consumer picketing aimed only at the product of the primaryemployer with which the employer has a dispute.Itwould seem this distinc-tion disappears where, as here,Shuler is a single product(homes)seller andthe picketing is directed against that product.The two situations presumedby the Court,itwould appear,merge into one, resulting in the picketing ofthe product becoming indistinguishable from a totalboycott ofthe second-ary employer." The Board,inLocal 825,International Union of Operating Engineers,AFL-CIO,162NLRB 1617, reversed the Trial Examiner's finding that a"disruption of business"isnot sufficient to establish a union's effort tocompel one employer to "cease doing business"with the other. The courtof appeals, 410 F.2d 5 (C.A. 3), held, like the Trial Examiner, that it isnecessary to establish that the union's object is to bring about a total cessa-tion of business between the neutral and primary employer in order to provea violation of Sec.8(b)(4)(ii)(B).Certiorari was granted by the SupremeCourt on February 24, 1970 (397 U.S. 905). CEMENT MASONS UNION 337267Accordingly, upon thebasisof theforegoing findings offact andconclusionsof law,and upon the entirerecord hereinand pursuant to Section10(c) of the Act,as amended, it isherebyrecommended issuanceof thefollowing:ORDER"IT IS FURTHER RECOMMENDED that, unless within 20 daysfrom the date of receipt of this Decision, the Respondentnotify the said Regional Director, in wasting, that it willcomply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the Respond-ent to take the aforesaid action.Respondent Cement Masons Union Local 337, OperativePlasterers' and Cement Masons' International Association ofthe United States and Canada, AFL-CIO, its officers, repre-sentatives, and agents, shall:1.Cease and desist from threatening, coercing, and re-straining Ted Shuler, doing business as Shuler Investments,by engaging in picketing and handbilling to persuade custom-ers not to patronize or purchase homes sold by Shuler Invest-ments, or threatening to engage in such picketing where anobject thereof is to force or require Shuler Investments, orany other persons, to cease doing business with Howard H.Whitney,under circumstances prohibited by Section8(b)(4)(ii)(B) of the Act.2. Take the following affirmative action designed to effectu-ate the policies of the Act:(a) Post in conspicuous places at its business officesand meeting halls, including all places where notices tomembers are customarily posted, copies of the attachednotice marked "Appendix.""(b) Furnish to the Regional Director for Region 20signed copies of the attached notice marked "Appen-dix," for posting by Shuler Investments and Howard H.Whitney, if they are willing, at places where they cus-tomarily post notices to their employees.(c)Notify the Regional Director for Region 20, inwasting, within 20 days from the date of the receipt ofthis decision, what steps the Respondent has taken tocomply herewith.35" In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the finding,conclusions, recommendations, and Recommended Order herein shall, asprovided in Sec 102 48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and order, and all objectionsthereto shall be deemed waived for all purposes" In the event that the Board's order is enforced by a judgment of aUnited States Court of Appeals, the words in the notice reading, "Postedby Order of the National Labor Relations Board" shall be changed to read,"Posted Pursuant to a Judgment of the United States Court of Appeals,Enforcing an Order of the National LaborRelations Board "" In the event that this Recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify said Regional Director, in wrting, within 10 days from the date ofthisOrder what steps the Respondent has taken to comply herewithAPPENDIXNOTICE TO ALL OFFICERS,AGENTS, AND MEMBERS OFCEMENT MASONS' UNION, LOCAL 337OPERATIVE PLASTERERS' AND CEMENTMASONS' INTERNATIONAL ASSOCIATIONOF THE UNITED STATES AND CANADA,AFL-CIO.POSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentPursuant to the Recommended Order of a Trial Examinerand in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that:WE WILL NOT in any manner prohibited by Section8(b)(4)(ii)(B) of theNational Labor Relations Act,threaten, coerce, or restrain Shuler Investments wherean object thereof is either to persuade customers not topatronize Shuler, or to force or require Shuler Invest-ments to cease doing business with Howard H. WhitneyCEMENT MASONS'UNION,LOCAL 377OPERATIVE PLASTERERS'AND CEMENTMASONS'INTERNATIONALASSOCIATIONOF THE UNITEDSTATES ANDCANADA,AFL-CIO.(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 13050Federal Building, 450 Golden Gate Avenue, Box 36047, SanFrancisco, California 94102, Telephone 556-335.